Citation Nr: 1620249	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-36 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from March 1964 to March 1967.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.  

The Board previously denied this claim for additional development in May 2015.  

A VA Form 646 submitted on the Veteran's behalf in September 2015 raises the alternative theory of entitlement that the Veteran's cervical spine disability is secondary to his [unspecified] service-connected knee disability.  As a result, the Board has revised the issue as identified on the cover sheet of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's May 2015 remand requested that the AOJ schedule an examination of the Veteran to determine the nature, extent and etiology of any cervical spine disability.  The examiner was asked to opine whether any current cervical spine disability was causally related to the Veteran's parachute jump injury when the rush of air tore off his helmet and jerked his neck.  The remand specifically stated that the Veteran's testimony to the undersigned Veterans Law Judge during a March 2015 hearing regarding this parachute jump injury was credible.  The remand, the VA examination request and the instructions section of the actual VA examination report itself referred to the jump injury as an uncontested fact.  

The Veteran was accordingly provided a VA examination in August 2015.  However, the examiner dismissed the Veteran's credible report of the parachute jump injury, stating that there was "NO objective evidence (capitalization in original)" that the Veteran's neck condition had its onset during service.  The examiner also twice dismissed the Veteran's parachute jump injury with the phrase "if any [parachute jump injury] happened."

The examiner was also asked to address the Veteran's contention that he had had cervical spine problems ever since the jump injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner failed to do so.  Rather, she stated that his current neck issues began at age 52, per his own report.

In this regard, in September 2015 correspondence the Veteran stated that there was an apparent language barrier between him and the VA examiner.  He also stated that she did not wait for his answers or write down his responses.  The Board does observe several significant inconsistencies between the Veteran's medical history as recorded in the August 2015 VA examination report and the medical history he himself provided during the March 2015 hearing before the undersigned.  

The August 2015 VA examination report is therefore inadequate.  Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As a result, the Board finds that the development requested by the Board's May 2015 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Additional development must be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any cervical spine disability that may be present, to include cervical spondylosis and stenosis.  The eFolders and copies of all pertinent records must be made available to the examiner.

Following a review of the relevant medical evidence in the eFolders, the medical history (including that set forth above), and the result of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current cervical spine disability, to include cervical spondylosis and stenosis, is causally related to the Veteran's parachute jump injury when the rush of air tore off his helmet and jerked his neck.  

In addition, the examiner must consider the Veteran's statements regarding post-injury continuity of cervical spine problems.  

The examiner is requested to provide a rationale for any opinion expressed.  

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




